137 Ga. App. 485 (1976)
224 S.E.2d 117
HOMER
v.
THE STATE.
51740.
Court of Appeals of Georgia.
Submitted January 13, 1976.
Decided February 3, 1976.
Clayton Jones, Jr., for appellant.
William S. Lee, District Attorney, Dan MacDougald, III, Assistant District Attorney, for appellee.
STOLZ, Judge.
This is an appeal from defendant Homer's conviction for theft by receiving stolen property. The evidence in the case showed that certain checks imprinted with the name D. J.'s Speedy Car Wash were discovered to be missing after the premises had been broken into; that the defendant knew that the checks had D. J.'s Speedy Car Wash imprinted on them; that the defendant had attempted to pass one printed check less than twenty-four hours after the break-in; that police found two such checks in the defendant's automobile; and that the defendant admitted that he had an idea that the checks were bad.
This court is still committed to the rule that unexplained possession of recently stolen goods is not sufficient in itself to authorize a conviction for receiving stolen goods, but that such possession may be used in *486 conjunction with other evidence, such as that noted above, to infer the knowledge required by the statute. Higginbotham v. State, 124 Ga. App. 489 (3) (184 SE2d 231).
Judgment affirmed. Bell, C. J., and Clark, J., concur.